Exhibit 10.43 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. CF34-3B1 Engine Hourly Rate Program Repair and Services Agreement Northwest Airlines, Inc. and Standard Aero Ltd. Effective September 1, 2007 THIS AGREEMENT is dated September 1, 2007 (the “Effective Date”), and made between:Northwest Airlines, Inc. (“Northwest”), a corporation organized and existing under the laws of Minnesota, whose principal place of business is at Minneapolis, Minnesota; and Standard Aero Limited (“VENDOR”), a corporation organized and existing under the laws of Manitoba, Canada, whose principal place of business is at 33 Allen Dyne Road, Winnipeg, Manitoba, Canada R3H 1A1. WHEREAS Northwest wishes to avail itself of VENDOR’s General Electric Model CF34-3B1 engine maintenance services; and WHEREAS VENDOR has agreed to provide such engine maintenance services for Northwest Engines, as defined below, installed on its fleet of one-hundred and forty-one (141) CRJ-200 aircraft on the terms set out in this agreement (hereinafter referred to as this “Agreement”); IT IS AGREED as follows: SECTION 1.0: DEFINITIONS 1.1 AGREEMENT. This Agreement and the appended Attachments and all revisions made hereto and thereto. 1.2 AIRCRAFT. The CRJ-200 aircraft owned or operated by Northwest, as shown in Attachment A, on which Eligible Engines are installed. 1.3 AIRWORTHINESS DIRECTIVE (“AD”).Legally enforceable rules issued by the AviationAuthority, which specify mandatory required inspections, modifications or operations of affected Engines. 1.4 AVIATION AUTHORITY OR AVIATION AUTHORITIES.The United States Federal Aviation Administration (“FAA”) or any other United States regulatory body that may perform the functions of the FAA in the future, and/or Transport Canada (“TC”). 1.5 BEYOND ECONOMIC REPAIRor BER. For purposes of this Agreement, there shall be no BER of an Engine or LRU during a Shop Visit.Any Engine or LRU deemed by VENDOR to be BER, will be replaced with another engine or LRU of a configuration, LLP life, total times and cycles that are substantially similar or better than the Engine which is BER, had such Engine or LRU completed a Shop Visit.Northwest will retain the right to approve or reject any Engine or LRU replaced under this Agreement. 1.6 BILL OF MATERIAL OBJECT DAMAGEor BMOD.Damage to an engine resulting from the failure of a part that is listed in the bill of material for such engine. 1.7 CUSTOMIZED ENGINE MAINTENANCE PROGRAMor CEMP.
